ACCEPTED
                                                                                        04-15-00120-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                   6/12/2015 3:11:01 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK




                               NO. 04-15-00120-CV
                                                            FILED IN
                                                     4th COURT OF APPEALS
                                                      SAN ANTONIO, TEXAS
                     IN   THE FOURTH COURT OF APPEALS06/12/15 3:11:01 PM
                            OF THE STATE OF TEXAS      KEITH E. HOTTLE
                                                             Clerk



                  UNIVERSITY OF THE INCARNATE WORD,
                                          Defendant — Appellant,

                                         V.

                            VALERIE REDUS, ET AL.,
                                              Plaintiffs — Appellees.


              APPEAL FROM 150TH JUDICIAL DISTRICT COURT
                      OF BEXAR COUNTY, TEXAS


                APPELLANT'S ADVISORY REGARDING
          NEW LEGAL AUTHORITY RELEVANT TO THE APPEAL



TO THE HONORABLE COURT OF APPEALS:

      Appellant, University of the Incarnate Word ("UIW"), Defendant in the

underlying cause of action, respectfully files this Advisory to apprise the Court of a

new 1St Court of Appeals decision relevant to Appellant's Interlocutory Appeal and the

Motion to Dismiss filed by Appellee. In support thereof, UIW would show this Court:
       Attached as Exhibit #1 is the Opinion of the Court of Appeals of Texas, First

District, Houston, issued June 4, 2015 in the matter of William Marsh Rice Univ. v.

Thomas, No. 01-14-00908-CV, 2015 Tex. App. LEXIS 5661 (Tex. App. — Houston

[1st Dist.] 2015).

                                       PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant UIW respectfully asks

the Court to Grant its Plea to the Jurisdiction and Motion to Dismiss, and dismiss all

claims and causes of action pleaded by Plaintiffs against UIW and Cpl. Carter and for

such other legal and equitable relief to which Appellant may be entitled.

                                 Respectfully submitted,

                                 BEIRNE, MAYNARD & PARSONS, L.L.P.
                                 The Weston Centre
                                 112 East Pecan Street, Suite 2750
                                 San Antonio, TX 78205
                                 (210) 582-0220 - Telephone
                                 210) 582-0231 — Facsimile


                                 By:   /s/ Laurence S. Kurth
                                       Laurence S. Kurth
                                       State Bar No. 11768450
                                       E-mail — lkurthgbmp lip .com
                                       Matthew F. Wymer
                                       State Bar No. 24005234
                                       E-mail — mwymer q.,bmpllp.com

                                 ATTORNEYS FOR DEFENDANT THE
                                 UNIVERSITY OF THE INCARNATE WORD
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been forwarded
to the following counsel of record in accordance with the Texas Rules of Civil
Procedure this 12th day of June, 2015:

      Brent C. Perry
      Law Office of Brent C. Perry, PC
      800 Commerce Street
      Houston, TX 77002
      brentperry@brentperrylaw.com

      Mason W. Herring
      Herring Law Firm
      4640 Banning Drive
      Houston, TX 77027
      mhening@herringlawfinn.corn

      Jorge Herrera
      Herrera Law Firm
      111 Soledad, Suite 1900
      San Antonio, TX 78205
      jherrera@herreralaw.corn

      Robert A. Valadez
      Javier T. Duran
      Shelton & Valadez
      600 Navarro Street, Suite 500
      San Antonio, TX 78205
      rvaladez@shelton-valadez.corn
      jduran@shelton-valadez.com


                                               /s/ Laurence S. Kurth
                                               Laurence S. Kurth